DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) filed on record.
                                                Status of Application
Claims 1-20 are pending. Claims 1-3, 11-12, and 18-19 will be examined with claims 4-10, 13-17 and 20 being withdrawn from consideration as not being elected. Claims 1, 11 and 18 are the independent claims. This Non-FINAL Office action is in response to the “Amendments and Remarks” received on 5/4/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 5/4/2021: Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the Drawing Objections, applicants “Amendment and Remarks” have been fully considered and are persuasive. 

The drawings are objected to as they use a scheme where numbers are inserted into the drawings to represent items instead of the labels (Figures 2 and Figures 3) which actually make the drawings useless without a key, a legend, or the use of the specification to understand. The drawings submitted with a patent application are supposed to help describe and metes and bounds of a claimed invention and when the meaning of the drawings cannot easily or clearly be derived without a comprehensive reading and understanding of the specification, the value of the drawings and use is diminished. Proper action is requested. Therefore the Drawing Objections remain.
With respect to the claim rejections of Claims 1-3, 11-12 and 18-19 under 35 U.S.C. § 102 and 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “claim 1 has been amended to recite a step of "selecting by the user to initiate the remote start operation" and "initiating the remote-start operation by the user from the personal communication device if the remote-start operation is selected." Contrarily, Michael does not teach either a step of selecting by the user to initiate the remote start operation or a step of initiating the remote-start operation by the user if the remote-start operation is selected” and the Office respectfully disagrees.
While upon first analysis of the amendments with an interview and after final procedures, the Office could not find where Michael required the user to authorize the starting of the vehicle. It appeared that the system was based on an automatic system. 
However, with the more time allowed with an RCE and after further analysis, paragraph 0028 states “a notice is send by the application to the cell phone requesting the user to send a start command to the remote start module” and this appears to cover the amended claims.  Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                       Non-FINAL Office Action
Objection to the Drawings
The drawings are objected to as they use a scheme where numbers are inserted into the drawings to represent items instead of the labels which actually make the drawings useless without a key, a legend, or the use of the specification to understand. The drawings submitted with a patent application are supposed to help describe and metes and bounds of a claimed invention and when the meaning of the drawings cannot 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Michael (United States Patent Publication 2014/0371951).
With respect to Claim 1: Michael discloses “A method for controlling an automobile vehicle remote-start operation” [Michael, ¶ 0006 and 0026-0027 and Figure 3]; 
“comprising: collecting data directed to initiation of an automobile vehicle remote start operation” [Michael, ¶ 0006 and 0026-0027 and Figure 3]; 

“and if the at least one predetermined threshold is met” [Michael, ¶ 0006 and 0026-0028 and Figure 3]; 
“generating a screen prompt displayed on a personal communication device of a user of the automobile vehicle requesting the user to initiate the remote-start operation” [Michael, ¶ 0006 and 0026-0028 and Figure 3];
“determining a desirability by the user to initiate the remote-start
operation; and” [Michael, ¶ 0006 and 0026-0028 and Figure 3];
	“selecting by the user to initiate the remote start operation” [Michael, ¶ 0006 and 0026-0028 and Figure 3];
“initiating the remote-start operation by the user from the personal
communication device if the remote-start operation is selected” [Michael, ¶ 0006 and 0026-0028 and Figure 3];
Office Note: The claimed subject matter states “determining a desirability by the user to initiate the remote-start operation” and looking into the specification, it appears this is merely a prompt to a user and the user selects, [Specification, ¶ 0035] and will be interpreted as such.
With respect to Claim 11: all limitations have been examined with respect to the method in claim 1. The method taught/disclosed in claim 11 can clearly perform as the method of claim 1. Therefore claim 11 is rejected under the same rationale.
 Claim 18: all limitations have been examined with respect to the method in claim 1. The system taught/disclosed in claim 18 can clearly perform as the method of claim 11. Therefore claim 18 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 2-3, 12, and 19 are rejected under 35 USC 103 as being unpatentable over Michael (United States Patent Publication 2014/0371951) in view Pham et al.  (United States Patent Publication 2015/0350840).
With respect to Claims 2-3: While Michael discloses using a distance between the final location and the vehicle as a threshold for vehicle starting [Michael, ¶ 0021], Michael does not state using steps to determine distance.
Pham, which is also a distance calculating system teaches “The method of claim 1, further including designating the data as a quantity of steps taken by the user” [Pham, ¶ 0031-0032];
“The method of claim 2, further including setting as the predetermined threshold a minimum quantity of the steps” [Pham, ¶ 0031-0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pham into the invention of Michael to not only using sensor data to determine distance to a venue for remote starting calculations as Michael discloses but to also use steps to calculate distance to a venue as taught by Pham with a motivation of creating a system that can work without GPS and in areas without cell phone coverage. Additionally, the claimed invention is merely a combination of old, well known elements such a remote vehicle starting and pedometer distance measuring and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before 
With respect to Claim 12: all limitations have been examined with respect to the method in claim 1. The method taught/disclosed in claim 12 can clearly perform as the method of claim 1. Therefore claim 12 is rejected under the same rationale.
With respect to Claim 19: all limitations have been examined with respect to the method in claim 1. The system taught/disclosed in claim 19 can clearly perform as the method of claim 11. Therefore claim 19 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669